42 N.Y.2d 914 (1977)
The People of the State of New York, Respondent,
v.
Lord Salladeen, Appellant.
Court of Appeals of the State of New York.
Argued June 8, 1977.
Decided June 30, 1977.
Richard T. Farrell for appellant.
Robert M. Morgenthau, District Attorney (Harriett Galvin and Peter L. Zimroth of counsel), for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*915MEMORANDUM.
Order of the Appellate Division affirmed.
With respect to the issues meriting discussion the order is affirmed for the reasons stated at the Appellate Division. It is good, however, to add or repeat the following: Defendant's fourth lawyer, assigned by the patient Trial Justice after defendant had discharged his third assigned lawyer, was, as noted by the Appellate Division, well known, experienced, and skilled in the trial of criminal cases. The nature of the all but conclusive case against defendant was assessable and preparable in short order by a lawyer of such experience and skill. Insofar as the comment by the dissenting Justice at the Appellate Division that he had not been able to review the Correction Department records detailing defendant's behavior, a kind of abusive behavior which in recent days has been widely publicized and become the fashion for some defendants seeking to assume alternately the role of a demented person or of a political militant, the correction records had been viewed by the Trial Justice, and with the consent of counsel have been received and made available to this court. It is the fact, however, that the record made before the nisi prius court, without more, amply justified the conduct and rulings by the Trial Justice whose temperance and patience in this case have been characteristic of his conduct as a Judge for many years.
Order affirmed in a memorandum.